Citation Nr: 1528527	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for a high blood condition (hypertension), to include as due to herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

6.  Entitlement to service connection for a right ear hearing loss disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

These matters come to the Board of Veteran's Appeals (Board) on appeal from December 2009 and September 2011 rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran filed two substantive appeals (Form 9) received by VA on February 8, 2014 and June 11, 2013, respectively.  Subsequent to the filing of the substantive appeals, a VA treatment record dated May 2014 and a private treatment record dated June 2014 from Good Samaritan Hospital documenting treatment for coronary artery disease and ischemic cardiomyopathy were associated with the claims folder.  A supplemental statement of the case (SSOC) has not been issued considering this newly submitted evidence.  Also, the Veteran has not submitted a waiver of this evidence.  However, because the Veteran's substantive appeals were received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).  In any event, as will be discussed below, the Veteran's heart disability claim is remanded herein.  Therefore, the agency of original jurisdiction (AOJ) will have an opportunity to review the newly submitted medical evidence prior to readjudication of the Veteran's claim.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a right ear hearing loss disability, a heart disability, hypertension, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed sleep apnea is not related to his military service.

2.  Bilateral pes planus pre-existed active service.

3.  Bilateral pes planus did not increase in severity during service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service aggravation of bilateral pes planus have not been met. 38 U.S.C.A. §§ 1110 , 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for sleep apnea and bilateral pes planus.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in October 2009, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA and private treatment records.  

The Board notes that VA examinations were not provided with regard to the Veteran's claims of entitlement to service connection for sleep apnea and bilateral pes planus.  Under 38 C.F.R. § 3.159(c)(4) (2014), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for sleep apnea and bilateral pes planus.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his sleep apnea as well as aggravation of his pre-existing bilateral pes planus.  Accordingly, VA examinations as to these matters are not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran had an in-service disease or injury resulting in his current sleep apnea or aggravation of his pre-existing bilateral pes planus.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He has not requested the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for sleep apnea and bilateral pes planus.


Service connection for sleep apnea

The Veteran contends that he has sleep apnea that is related to his military service.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

As to Hickson element (1), the competent and probative evidence of record indicates that the Veteran currently suffers from sleep apnea.  See, e.g., a private treatment record from M.M., M.D., dated November 2004.  Hickson element (1) is therefore satisfied.

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his sleep apnea is related to his military service, the Board finds that the competent and probative evidence of record outweighs these contentions.  Crucially, his service treatment records, to include his July 1967 separation examination, indicate no suggestion of treatment for or complaints of symptoms related to sleep apnea.  On the contrary, the earliest document showing a history of a diagnosis or symptoms of sleep apnea dating back to service is in a private treatment record dated January 2001 from T.M., M.D.  This is more than 30 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of sleep disorder since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of this disability until 2001.  Moreover, the Veteran has not provided any specific argument as to an event or injury during service resulting in his current sleep apnea, and the remainder of the evidence of record does not document such.    

To the extent that the Veteran contends that his sleep apnea manifested during service, this contention is at odds with the remainder of the record, which is devoid of any indication that any injury or disease occurred during service or for more than 30 years thereafter.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of sleep apnea or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent and probative evidence of record that establishes a causal relationship between the Veteran's current sleep apnea and his military service.  Indeed, in the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, such as snoring, has presented no clinical evidence of a nexus between his sleep apnea and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current sleep apnea.  Such opinion requires specific medical training in the field of sleep studies and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in sleep studies sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his sleep apnea and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sleep apnea is not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  The benefit sought on appeal is accordingly denied.

Service connection for bilateral pes planus

The Veteran contends that he has bilateral pes planus that was noted to have existed upon entrance to active service, and was made worse by his active service.  The Board acknowledges the Veteran's February 2015 Informal Hearing Presentation (IHP) wherein his representative argues that he currently suffers from symptoms of pes planus despite the absence of current medical evidence documenting such.  For the purposes of this decision and resolving the benefit of the doubt in the Veteran's favor, the Board will concede that the Veteran currently suffers from pes planus.  

On a July 1963 service induction examination, the examiner noted that the Veteran suffered from pes planus.  Therefore, his claim of service connection for bilateral pes planus will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder.").  The burden lies with the claimant to establish, that the evidence is at least in equipoise as to whether his condition increased in disability during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2013); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. 
§ 3.306(b) (2014); Wagner, supra.

Here, there is no evidence that the Veteran's bilateral pes planus condition increased in severity during active service.  Other than the initial July 1963 entry, there is no other documentation of the Veteran's pes planus.  Notably, the Veteran's July 1967 separation examination does not document pes planus or otherwise mention the Veteran's pes planus or any other condition of the feet.  Moreover, although the Veteran has contended that his bilateral pes planus worsened during service, he has not offered any argument as to how the pes planus worsened during service, nor does the remainder of evidence indicate any event, disease, or injury during service noting such.  Since the burden is on the Veteran to prove that his condition increased during service and he has not met this burden, his claim for service aggravation fails.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past has presented no clinical evidence of aggravation of his pre-existing bilateral pes planus.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the aggravation of his pre-existing bilateral pes planus.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics sufficient to render medical opinions, the Board must find that his contention with regard to aggravation of his pre-existing bilateral pes planus to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of aggravation.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for bilateral pes planus is denied.


REMAND

Service connection for a heart disability, hypertension, and diabetes mellitus

The Veteran contends that he has a heart disability, hypertension, and diabetes mellitus related to his military service, to include as due to herbicide exposure.  Although the Veteran has not specified a location as to where the alleged herbicide exposure occurred, his DD 214 verifies service at the U.S. Naval Air Station in Agana, Guam.

At the outset, the Board notes that medical evidence of record documents diagnoses of a heart disability, to include ischemic cardiomyopathy and coronary artery disease as well as diagnoses of diabetes mellitus.  These disabilities may be subject to presumptive service connection if the Veteran's allegations of herbicide exposure in Guam were to be confirmed.  38 C.F.R. § 3.309(e).  The medical evidence also documents a diagnoses of hypertension.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. 

In this case, in October 2009, the RO obtained a National Personnel Records Center (NPRC) determination showing "No records of exposure to herbicide" with respect to the Veteran's military service.  However, in the Board's view, it does not appear that the development efforts resulted in any clear determination regarding the critical questions regarding potential exposure to chemicals in Guam, nor have the development efforts fulfilled the requirements of the VA's updated Adjudication Procedure Manual.  Namely, VA has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, nor requested search of the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor requested that the JSRRC research the Veteran's possible Agent Orange exposure at the U.S. Naval Station in Agana, Guam.  Additionally, the Veteran's service personnel records have not been obtained and associated with the claims folder. 

The Board regrets the delay of final adjudication in this case, but concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above. 

In the event that herbicide exposure is conceded or verified, the RO will then need to determine whether a medical examination is required to complete adjudication of the claims.

Service connection for a right ear hearing loss disability

The Veteran contends that service connection is warranted for a right ear hearing loss disability which is related to military service, specifically from exposure to noise from working as an aviation boatswain's mate.  

The Veteran was afforded a VA audiological examination in April 2013 in connection with his claims for service connection for a bilateral hearing loss disability and tinnitus.  After examination of the Veteran, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus and concluded that the Veteran's left ear hearing loss disability is related to his military service as the Veteran's July 1967 separation examination demonstrated moderate high frequency hearing loss in the left ear and that the probability of noise exposure from performing duties as an aviation boatswain's mate is high.  The examiner also concluded that the Veteran's tinnitus is related to military service as tinnitus is a symptom known to be associated with hearing loss.  However, the examiner also concluded that it is less likely than not that the Veteran's right ear hearing loss disability is related to military service.  The examiner's rationale for this conclusion was based on his finding that the Veteran's July 1967 audiogram at separation from service indicated normal hearing in the right ear.  

The Board finds that the opinion rendered by the April 2013 VA examiner with regard to whether the Veteran's right ear hearing loss disability is related to service is inadequate for evaluation purposes.  Specifically, it appears that the VA examiner based his conclusion that the Veteran's right ear hearing loss disability was not related to service due to the absence of right ear hearing loss noted in his service treatment records.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his right ear hearing loss disability resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In addition, the April 2013 VA examination found the Veteran to have a right ear hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.

Nevertheless, the April 2013 VA examiner provided an opinion based on the fact that the Veteran was not shown to have hearing loss in the right ear in service.  Additionally, although the examiner conceded in-service noise exposure from the Veteran's duties as an aviation boatswain's mate, he did not address the Veteran's in-service noise exposure in concluding that the right ear hearing loss disability is not related to service.  Indeed, he did not specifically address whether the Veteran's current right ear hearing loss was otherwise causally or etiologically related to this noise exposure.  Moreover, the Board notes that in the Veteran's May 2015 Informal Hearing Presentation (IHP), he stated that his right ear hearing loss has worsened since discharge from service, thereby indicating a continuity of hearing loss symptomatology which was not addressed by the VA examiner.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any right ear hearing loss disability that may be present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's service personnel records and service treatment records covering such periods of service that are not currently associated with his claims folder.

2. Take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure at the U.S. Naval Air Station in Agana, Guam during the Veteran's service there. 

After the results of the above research have been obtained, determine whether the Veteran was or was not exposed to Agent Orange at the location he claims. 

3. Refer the Veteran's claims folder to a suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of any right ear hearing loss disability that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  If the selected examiner determines that an exam is required, only then should such examination be scheduled.

The examiner should then state an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right ear hearing loss disability is causally or etiologically related to his military service, including his credible report of noise exposure.  In addition, the examiner should address the Veteran's contention that he has had a continuity of right ear hearing loss symptomatology since discharge from service.  The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. When the development requested has been completed, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, readjudicate the Veteran's heart disability, hypertension, diabetes mellitus, and right ear hearing loss disability claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


